COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
 
 
IN RE:  N.A.
  BOMBACH,
 
 
                                         
  Relator.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 '



 
 
 
 
                  No. 08-12-00071-CV
 
AN ORIGINAL
  PROCEEDING
 
IN MANDAMUS
 




 
 


 
 


 
 



            MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
 
 
            N.A. Bombach, Relator, asks that we
issue a writ of mandamus against the Honorable Bill Hicks, Judge of the 243rd
District Court of El Paso County, Texas because Respondent has ruled that
Relator is not entitled to advance payment of all legal expenses incurred in
connection with claims being pursued by Relator in Cause No. 2010-2026, Jonah Long-Term Holdings, LLC et al. v. N.A.
Bombach, in the 243rd District Court. 
Relator has also filed a motion for emergency relief to stay various
discovery deadlines and a trial setting. 

To be entitled to mandamus relief, a relator must meet two requirements.  First, the relator must show that the trial
court clearly abused its discretion.  In re Prudential Insurance Company of America,
148 S.W.3d 124, 135 (Tex. 2004).  Second,
the relator must demonstrate that there is no adequate remedy by appeal.  Id.
at 136.  Based on the record before us,
we conclude that Relator is not entitled to relief.  Accordingly, the petition for writ of mandamus
and the motion for emergency relief are denied.  See Tex.R.App.P. 52.8(a).
 
March 14, 2012                                   ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating